McCLELLAN, J.
Petitioner being beld to answer an indictment for rape, applied to tbe judge of probate of Bussell county for habeas corpus and bail. Tbe writ issued, petitioner was brought before tbe judge' of probate, a bearing was bad, and bail denied. On the bearing, many witnesses Avere examined ore tenus, touching petitioner’s guilt of tbe .crime laid in tbe indictment. Tbe evidence on tbe part of tbe State tended to show that defendant was guilty as charged, in such sort that the finding of guilt thereon by a jury on final trial would not be disturbed by tbe court; or, in other Avords, tbe eAÚdence for tbe State was sufficient to support a verdict of guilty on a trial in tbe Circuit Court. On the other band, tbe evidence for tbe petitioner tended to show an alibi, and as a Avitness in his own behalf be testified that be did not commit tbe act charged against him. To this state of case tbe rule laid down for tbe guidance of *111primary courts, that bail should be refused whenever, on tbe evidence adduced, a trial judge would sustain tbe verdict of a jury pronouncing tbe accused guilty and imposing tbe punishment of death, is applicable. — Ex parte Nettles, 58 Ala. 268; Ex parte McAnally, 53 Ala. 495; Ex parte Brown, 65 Ala. 446; Ex parte Allen, 55 Ala. 258; Ex parte Warrick, 73 Ala. 57; Ex parte Sloane, 95 Ala. 22. And this court will not grant bail in such a case, where it has been denied by the primary magistrate on oral evidence, unless such denial appears from the record here to have been manifestly and clearly erroneous. Authorities supra-
The application of these principles to the case at bar leads us to the conclusion that the judge of probate rightly denied petitioner’s application for bail, and the same order will be made on the renewal of that application to this court.
Application for habeas corpus and bail denied.